PER CURIAM.
Pursuant to the mandate of the Supreme Court of the United States in Stinson v. Atlantic Coast Line Railroad Company, 355 U.S. 62, 78 S.Ct. 136, 2 L.Ed.2d 93, the judgment in the same case, 266 Ala. 244, 96 So.2d 305, is reversed. The motions of both parties are overruled.
Pursuant to the same mandate, we place the case of Atlantic Coast Line Railroad Co. v. Stinson, 264 Ala. 522, 88 So.2d 189, on rehearing, grant the rehearing and affirm the judgment of the lower court in that cause.
All the Justices concur.